The motion for a re-argument should be denied. The question as to whether Joseph Vroom was a non-resident of the state at the time the oysters were planted and cultivated does not appear to have been raised upon *Page 554 
the trial by any finding of fact or request to find. It does not appear to have been raised before the Appellate Division or discussed before us upon the argument of the appeal. While it appears from the testimony that Joseph Vroom at the time of the trial was a resident of South Norwalk, Connecticut, it does not appear that he was a non-resident of this state at the time the oysters were planted. As to the plaintiff Charles H. Vroom no claim is now made but that he is, and during all the time intervening since the planting of the oysters was, a resident of this state. He was jointly interested in the plaintiff with Joseph Vroom, who has assigned his interest to the plaintiff. We think, therefore, it is now too late to raise the question with reference to the residence of Joseph Vroom.
CULLEN, Ch. J., GRAY, EDWARD T. BARTLETT, VANN, WILLARD BARTLETT and CHASE, JJ., concur.
Motion denied, with ten dollars costs.